Citation Nr: 1725696	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  03-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for food poisoning residuals. 

2.  Entitlement to service connection for neck injury residuals. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with nightmares. 

4.  Entitlement to service connection for right shoulder injury residuals. 

5.  Entitlement to service connection for a chronic lung disorder claimed as the result of paint exposure. 

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease with radiculopathy for the period prior to August 22, 2009; and 40 percent since this date. 

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's a traumatic brain injury with migraine headaches for the period prior to April 27, 2016; and 30 percent since this date.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Waco, Texas, Regional Office (RO).

The claims were previously remanded in May 2012 and February 2015 for further development.

In May 2016, the RO increased the rating for migraine headaches with residuals traumatic brain injury to 30 percent effective April 27, 2016.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

As noted in the prior remand, the issues of entitlement to service connection for a left and right lower extremity were previously before the Board.  The RO granted service connection for radiculopathy of the right and left lower extremities in a rating decision of May 2014.  Accordingly, as the benefit sought was granted, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since these issues were re-certified to the Board in August 2016, additional VA examination reports have been added to the VBMS e-file.  The RO has not issued a supplemental statement of the case (SSOC).  In order to comply with procedural due process an SSOC should be issued to the Veteran.  See 38 C.F.R. § 20.1304(c).   

In June 2016, the Veteran also applied for vocational rehabilitation benefits.  If a vocational rehabilitation folder has been generated, this should be included with the e-file on return.

Accordingly, the case is REMANDED for the following action:

Address any additional evidence that needs to be addressed in an appropriate SSOC.  38 C.F.R. §§ 19.31, 19.37.  And after giving the Veteran and his representative an opportunity to submit additional evidence and/or argument in response, return the file to the Board for further appellate consideration of the claims.  Any appeal returned to the Board should include the Veteran's vocational rehabilitation folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




